DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
 
Status of Claims
This action is in response to the amendment filed on 11/30/2021 for application 16/202,400. Claim 1, 3 – 4, 6 – 11, 13 – 14, 16 – 17 and 19 – 20 are pending and have been examined.

Claim 1, 11 and 17 are amended. 

Claim 2, 5, 12, 15 and 18 are canceled by applicant. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/28/2019 and 2/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim Rejections - 35 USC § 112

Claim 3, 4, 13 and 14 are objected to because of the following informalities:  
Claim 3 and 4 recites the dependency to Claim 2, Claim 13 and 14 recite the dependency to Claim 12. Both Claim 2 and Claim 12 are canceled and the limitation of the Claim 2 and Claim 12 are merged into Claim 1 and Claim 11. For the examination purpose, these dependencies are interpreted as to Claim 1 and Claim 11. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 7 – 9, 11, 16 – 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heck, US20090164395A1 Modeling Detecting and Predicting User Behavior with Hidden Markov Models in view of Thomas, WO9741673, Computer Network and Method for Determining User Behavior, Turau, Computing Fault-Containment Times of Self-Stabilizing Algorithms Using Lumped Markov Chains, Algorithms 2018, 11, 58, May 2018 and further in view of Normark, How to Use the Google Search Suggestions API from C#, Martin Normark’s Blog, 2013.

Regarding Claim 1, Heck discloses: A web server comprising:
a memory comprising a web application stored therein; and a processor coupled to said memory and configured to perform (Heck para. 0016, where web search engine [web application] as an embodiment is stored in memory space of a web server, instruction is executed by a processor) the following based on the web application being accessed by a plurality of users:
log application inputs and outputs during a respective user session for each user (Heck, Fig. 1, where database 132 logs clickstream data; para. 0032, where clickstream can include user search query [inputs]; para. 0041, ln. 3 – 6 where clickstream may include web page data [outputs]; para. 0021, ln. 4 – 7, where a user’s sequential action in the browser [user session] are collected),
cluster similar transition sequences (Heck, para. 0049, ln. 3 – 4, where analyze the accumulated clickstream data in order to find trends and common behaviors [cluster similar transitions])
reduce each cluster of similar transition sequences into a single transition sequence (Heck, para. 0049, ln. 6 – 7 create entries for the identified behavior state patterns [single transition sequence])
analyze the reduced state diagrams to generate a predictive model representing a probability of state transitions between the different states (Heck, para. 0045, ln. 11, where transition probability between states), with the predictive model being used to predict behavior of a subsequent user when accessing the web application to perform a desired task (Heck, para. 0012, where predictive model predict user behavior as a user navigates the web, web server process each subsequent requests for the subsequent user in the arriving order) .
Heck did not explicitly disclose: 
with the web application having a log-in page;
log application inputs and outputs during a respective user session for each user, with each user accessing the web application after user log-in
create a state diagram for each user during the respective user session based on the logged application inputs and outputs, with each state diagram representing states and transitions between the states
translate each state diagram into vector space constructed by a sum of transition sequences defined by the transitions between the states
generate a reduced state diagram for each state diagram based on the single transition sequences, 
compare actual behavior of the subsequent user to the predicted behavior to provide feedback to the subsequent user that a more efficient approach may be taken for performing the desired task. 
Thomas explicitly discloses: 
with the web application having a log-in page (Thomas, page 41, ln. 25, where the login page);
log application inputs and outputs during a respective user session for each user, with each user accessing the web application after user log-in (Thomas, fig. 3F where user action history record  the page [output] that the user is accessing and the object clicked [input] by the user in a logged in session of a user)
Heck and Thomas both disclose a user method for capturing web user behavior and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Heck’s teaching of user behavior prediction with Thomas’s disclose of tracking and profiling members to achieve the claimed teaching. One of the ordinary skilled in the art would have motivated to make this combination to provide targeted marketing (Thomas, page. 3, ln. 36).
Heck in view of Thomas do not explicitly disclose: 
create a state diagram for each user during the respective user session based on the logged application inputs and outputs, with each state diagram representing states and transitions between the states
translate each state diagram into vector space constructed by a sum of transition sequences defined by the transitions between the states
generate a reduced state diagram for each state diagram based on the single transition sequences, 
compare actual behavior of the subsequent user to the predicted behavior to provide feedback to the subsequent user that a more efficient approach may be taken for performing the desired task. 
Turau explicitly discloses: 
create a state diagram for each user during the respective user session based on the logged application inputs and outputs, with each state diagram representing states and transitions between the states (Turau, Fig. 3 left, where each node represents the clickstate logged states and the transition between the states)
translate each state diagram into vector space constructed by a sum of transition sequences defined by the transitions between the states (Turau sec. 3, para. 4, ln. 2, where execution e is the vector of sequences of states)
generate a reduced state diagram for each state diagram based on the single transition sequences (Turau, Fig. 3 right, where diagram is reduced from the left base on the identified behavior states), 
Heck (in view of Thomas) and Turau both disclose a Markov predictive model with reduced states and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Heck (I view of Thomas)’s teaching of user behavior prediction with Turau’s disclose of state diagrams to achieve the claimed teaching. One of the ordinary skilled in the art would have motivated to make this combination as the combination yield predictable result.
Heck in view of Thomas and Turau does not explicitly discloses: 
compare actual behavior of the subsequent user to the predicted behavior to provide feedback to the subsequent user that a more efficient approach may be taken for performing the desired task.
Normark explicitly discloses: 
compare actual behavior of the subsequent user to the predicted behavior to provide feedback to the subsequent user that a more efficient approach may be taken for performing the desired task (Normark page. 2, where the predictive model find multiple predictions [predicted behavior], compare to the user input [actual behavior] and highlight the difference to provide feedback to the user of more efficient approach for the search [desired task]). 
Heck (in view of Thomas and Turau) and Normark both disclose predictive model for web application and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Heck (I view of Thomas and Turau)’s teaching of user behavior prediction with Normark’s disclose of feedback to assist the user to achieve the claimed teaching. One of the ordinary skilled in the art would have motivated to make this combination in order to incorporate such valuable information to improve user experience (Normark, page 1, para. 1).

Regarding Claim 7, depending on Claim 1, Heck in view of Thomas, Turau and Normark disclose the web server of Claim 1, Heck further discloses: wherein the predictive model comprises a Markov model (Heck, para. 0012, ln. 3 – 4, where predictive models such as Markov process).

Regarding Claim 8, depending on Claim 1, Heck in view of Thomas, Turau and Normark disclose the web server of Claim 1, Heck further discloses: wherein the application inputs being logged include at least one of keyboard events, mouse events, onload events and document object management (DOM) events (Heck  para. 0075, ln. 1 – 5, where features are input by the users for system to identify behavior; para. 0082, ln. 3 – 7, where user input including key input [keyboard events] and mouse input [mouse events]); and wherein the application outputs being logged include at least one of hypertext transfer protocol (http) responses and user interface function calls (Heck, para. 0042, where clickstream may include web page contents).

Regarding Claim 9, depending on Claim 1, Heck in view of Thomas, Turau and Normark disclose the web server of Claim 1, Heck further discloses: wherein said processor is further configured to eliminate transition sequences that are not based on user input and were generated based on system events (Heck, para. 0056, ln. 8 – 10, where analyzer can filter the clickstream data, user-based data and such factors; also, para. 0037, where tracking model can perform initial analysis and filter clickstream before sending to predictor).

Regarding Claim 11 and 16, Claim 11 and 16 are the method claim corresponding to Claim 1 and 7. Claim 11 and 16 are rejected with the same reason as Claim 1 and 7. 

Regarding Claim 17 and 20, Claim 17 and 20 are the non-transitory computer readable medium claim corresponding to Claim 1 and 7. Heck further teach: 
A non-transitory computer readable medium for operating a web server (Heck, para. 0084, where machine readable medium) comprising a web application to be accessed by a plurality of users (Heck, para. 0026, where an embodiment of web search engine that serve users), and with the non-transitory computer readable medium having a plurality of computer executable instructions for causing the web server to perform steps (Heck, para. 0084, where providing data [computer executable instruction] that cause machine to operation in certain fashion). 
Claim 17 and 20 are rejected with the same reason as Claim 1 and 7. 

Claim 3, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Heck, US20090164395A1 Modeling Detecting and Predicting User Behavior with Hidden Markov Models in view of Thomas, WO9741673, Computer Network and Method for Determining User Behavior, Turau, Computing Fault-Containment Times of Self-Stabilizing Algorithms Using Lumped Markov Chains, Algorithms 2018, 11, 58, May 2018, Normark, How to Use the Google Search Suggestions API from C#, Martin Normark’s Blog, 2013, further in view of Horvitz, US6085226, Method and Apparatus for Utility-Directed Prefetching of Web Pages into Local Cache Using Continual Computation and User Models.

Regarding Claim 3, depending on Claim 2, Heck in view of Thomas, Turau and Normark discloses the web server of Claim 1. Heck in view of Thomas, Turau and Normark did not explicitly disclose: 
wherein the subsequent user accesses the web application via a client computing device comprising a cache memory, and wherein said processor pro-actively pushes, based on the predicted behavior, relevant components of the web application to the cache memory before being requested by the web application.
Horvitz explicitly disclose: 
wherein the subsequent user accesses the web application via a client computing device comprising a cache memory, and wherein said processor pro-actively pushes, based on the predicted behavior, relevant components of the web application to the cache memory before being requested by the web application (Horvitz, abs. ln. 10 – 14, where determine [base on predicted behavior] corresponding files [relevant components of web application] for prefetch [before being requested]; abs. ln. 20 – 22, where store in local cache at the client computer).
Heck (in view of Thomas, Turau and Normark) and Horvitz both disclose web application implemented on web server and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Heck (in view of Thomas, Turau and Normark)’s teaching of user behavior prediction with Horvitz’s teaching of web content prefetching on client device to achieve the claimed teaching. One of the ordinary skilled in the art would have motivated to make this combination to provide benefit (expected utility) to the user (Horvitz, abs. 9 – 10).

Regarding Claim 13 and 19, Claim 13 and 19 are the method and non-transitory computer readable medium claim corresponding to Claim 3. Claim 13 and 19 are rejected with the same reason as Claim 3. 

Claim 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Heck, US20090164395A1 Modeling Detecting and Predicting User Behavior with Hidden Markov Models in view of Thomas, WO9741673, Computer Network and Method for Determining User Behavior and Turau, Computing Fault-Containment Times of Self-Stabilizing Algorithms Using Lumped Markov Chains, Algorithms 2018, 11, 58, May 2018, Normark, How to Use the Google Search Suggestions API from C#, Martin Normark’s Blog, 2013, further in view of Hawkins, II et al. , US20150127595 Modeling and Detection of Anomaly Based on Prediction.

Regarding Claim 4, depending on Claim 2, Heck in view of Thomas, Turau and Normark discloses the web server of Claim 1. Heck in view of Thomas, Turau and Normark did not explicitly disclose: 
wherein said processor compares actual behavior of the subsequent user to the predicted behavior to determine efficiency of the subsequent user when accessing the web application.
Hawkins, II explicitly disclose: 
wherein said processor compares actual behavior of the subsequent user to the predicted behavior to determine efficiency of the subsequent user when accessing the web application (Hawkins, II fig. 3, step. 326, where generate accuracy score [efficiency] based on actual value [actual behavior] and prediction in step 320).
Heck (in view of Thomas, Turau and Normark) and Hawkins, II both disclose predictive model and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Heck (in view of Thomas, Turau and Normark)’s teaching of user behavior prediction with Horvitz’s teaching of accuracy analysis to achieve the claimed teaching. One of the ordinary skilled in the art would have motivated to make this combination to predict anomalous behavior (Hawkins, II para. 0003).

Regarding Claim 14, Claim 14 is the method claim corresponding to Claim 4. Claim 14 is rejected with the same reason as Claim 4. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Heck, US20090164395A1 Modeling Detecting and Predicting User Behavior with Hidden Markov Models in view of Thomas, WO9741673, Computer Network and Method for Determining User Behavior and Turau, Computing Fault-Containment Times of Self-Stabilizing Algorithms Using Lumped Markov Chains, Algorithms 2018, 11, 58, May 2018, Normark, How to Use the Google Search Suggestions API from C#, Martin Normark’s Blog, 2013, further in view of Azad, Web Access Prediction Model using Clustering and Artificial Neural Network, International Journal of Engineering Research & Technology (IJERT) 2014.

Regarding Claim 6, depending on Claim 1, Heck in view of Thomas, Turau and Normark discloses the web server of Claim 1. Heck in view of Thomas, Turau and Normark did not explicitly disclose: 
wherein said processor is configured to cluster the similar transition sequences in each state diagram using cosine distance calculations between equal events.
Azad explicitly disclose: 
wherein said processor is configured to cluster the similar transition sequences in each state diagram using cosine distance calculations between equal events (Azad, eq. 1, cosine distance to calculate similarity between sessions).
Heck (in view of Thomas, Turau and Normark) and Azad both disclose web user behavior predictive model and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Heck (in view of Thomas, Turau and Normark)’s teaching of user behavior prediction with Azad’s teaching of employ cosine distance measurement to achieve the claimed teaching. One of the ordinary skilled in the art would have motivated to make this combination as the combination yield predictable results.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Heck, US20090164395A1 Modeling Detecting and Predicting User Behavior with Hidden Markov Models in view of Thomas, WO9741673, Computer Network and Method for Determining User Behavior and Turau, Computing Fault-Containment Times of Self-Stabilizing Algorithms Using Lumped Markov Chains, Algorithms 2018, 11, 58, May 2018, Normark, How to Use the Google Search Suggestions API from C#, Martin Normark’s Blog, 2013, further in view of Balaji et al., US20140289391 Framework for Facilitating Implementation on Multi-Tenant SAAS Architecture.

Regarding Claim 10, depending on Claim 1, Heck in view of Thomas, Turau and Normark discloses the web server of Claim 1. Heck in view of Thomas, Turau and Normark did not explicitly disclose: 
wherein the web application comprises a Software as a Service (SaaS) application.
Balaji explicitly disclose: 
wherein the web application comprises a Software as a Service (SaaS) application (Balaji, fig. 1, item 104 SaaS based web application).
Heck (in view of Turau) and Balaji both disclose web application and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Heck (in view of Turau)’s teaching of user behavior prediction web application with Azad’s teaching of web application hosted with SaaS model to achieve the claimed teaching. One of the ordinary skilled in the art would have motivated to make this combination to reduce the cost and improve the standard (Balaji, para. 0093, ln. 17 – 18). 

Response to Amendment
Applicant's remark filed on 11/30/2021 has been fully considered but they are not persuasive. Applicant’s arguments with respect to claim 1, 11 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122